Midwest Goldbuyers, Inc. v Brink's Global Servs. USA, Inc. (2014 NY Slip Op 06539)
Midwest Goldbuyers, Inc. v Brink's Global Servs. USA, Inc.
2014 NY Slip Op 06539
Decided on September 30, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 30, 2014Mazzarelli, J.P., Andrias, Moskowitz, Manzanet-Daniels, Clark, JJ.


13052 653947/12

[*1] Midwest Goldbuyers, Inc., Plaintiff-Appellant,
vBrink's Global Services USA, Inc., etc., Defendant-Respondent.
Law Offices of Jordan T. Schiller, New York (Patrick Lucas of counsel), for appellant.
Messner Reeves LLP, New York (Jean-Claude Mazzola of counsel), for respondent.
Order, Supreme Court, New York County (Anil C. Singh, J.), entered June 6, 2013, which, granted defendant's motion to dismiss the first two breach of contract claims, and the negligence claim, unanimously affirmed, without costs.
Plaintiff's claims arising from transactions that occurred more than one year before the filing of the instant suit in New York are time-barred under the one-year contractual limitations period. The IAS court correctly held that plaintiff's prior action in Illinois was not a "prior action" for purposes of the six-month toll in CPLR 205(a) (Lehman Bros. v Hughes Hubbard & Reed , 245 AD2d 203, 203 [1st Dept 1997], affd  92 NY2d 1014 [1998]). Further, the IAS court properly dismissed the claim for negligence as to all transactions, as plaintiff failed to allege any breach of duty independent of the parties' contracts (Sommer v Federal Signal Corp. , 79 NY2d 540, 551 [1992]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 30, 2014
CLERK